Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 6/13/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-11.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the current grounds of rejection.


Claim Objections
Claim 2 is objected to because of the following informalities:  
The applicant recites “the precision resistor” but this feature does not have an antecedent due to the recent deletion of that feature in claim 1.
Similar issues are found in the subsequent deponent claims: see 3-6 and 8.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Webb (US # 20160233298).

Regarding Claim 1, Webb teaches a semiconductor structure (see Figs. 8 and corresponding text), comprising:
a plurality of semiconductor fins (804) protruding through a trench isolation region (806) above a substrate (802);
a first gate structure (850 on the left) over a first of the plurality of semiconductor fins (shown);
a second gate structure (850 on the center) over a second of the plurality of semiconductor fins (shown); and
a gate edge isolation structure (SAGE 820) laterally between and in contact with the first gate structure and the second gate structure (shown), the gate edge isolation structure on the trench isolation region (shown) and extending above an uppermost surface of the first gate structure and the second gate structure (shown).

Regarding Claim 7, Webb teaches the semiconductor structure of claim 1, wherein the gate edge isolation structure comprises hafnium oxide, silicon nitride, and silicon oxide ([0060]).


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hafez (WO2018063259).

Regarding Claim 1, Hafez teaches a semiconductor structure (see Fig. 4 and corresponding text), comprising:
a plurality of semiconductor fins (404) protruding through a trench isolation region (403) above a substrate (402);
a first gate structure (406 on the left) over a first of the plurality of semiconductor fins (shown);
a second gate structure (406 on the right) over a second of the plurality of semiconductor fins (shown); and
a gate edge isolation structure (SAGE 408) laterally between and in contact with the first gate structure and the second gate structure (shown), the gate edge isolation structure on the trench isolation region (shown) and extending above an uppermost surface of the first gate structure and the second gate structure (shown).

Regarding Claim 2, Hafez teaches the structure wherein a precision resistor (414) is uncovered except for a dielectric layer (412).

Regarding Claim 3, Hafez teaches the structure wherein the precision resistor comprises polysilicon ([0036]).

Regarding Claim 4, Hafez teaches the wherein the precision resistor has a thickness of approximately 50-200 microns ([0042]).

Regarding Claim 8, Hafez teaches the semiconductor structure of claim 1, wherein the precision resistor on the gate edge isolation structure is isolated from the first gate structure and the second gate structure by a pair of dielectric plugs (416).

Regarding Claim 9, Hafez teaches the semiconductor structure of claim 8, further comprising: an anode and cathode pair (420/422) electrically coupled to the precision resistor directly on the gate edge isolation structure. 

Regarding Claim 10, Hafez teaches the semiconductor structure of claim 9, wherein a total width of the precision resistor, the pair of dielectric plugs, and the anode and cathode pair is substantially the same as a width of the gate edge isolation structure (see Fig. 4).

Regarding Claim 11, Hafez teaches the semiconductor structure of claim 9, wherein a total width of the precision resistor, the pair of dielectric plugs, and the anode and cathode pair is less than a width of the gate edge isolation structure ([0081]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hafez (WO2018063259).

Regarding Claim 5, although Hafez discloses much of the claimed invention, it does not explicitly teach the semiconductor structure of claim 1, wherein the precision resistor has a width of approximately 100-900 microns.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hafez teaches that the width of the resistor can be adjusted for a given application ([0042]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the width. See section IV of MPEP 2144.04. Mere scaling up or down of a prior art element capable of being scaled up/down would not establish patentability in a claim, especially not scaling down in semiconductors. This is a primary motivation for nearly all semiconductor devices: the scale down all parts.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hafez (WO2018063259) in view of Ema (US # 20050227440)

Regarding Claim 6, the examiner notes that for the examination of this claim, this product-by-process recitation pertains to the structure created by the process, not a limitation on the process itself.

Although Hafez discloses much of the claimed invention, it does not explicitly teach the semiconductor structure of claim 1, wherein the precision resistor is implanted with boron at 3-10 KeV or implanted with arsenic at 10-40 KeV.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Ema teaches a similar semiconductor structure wherein a precision resistor is implanted with boron at 3-10 KeV ([0117]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the implantation process, taught in Hafez, as suggested by Ema. Specifically, the modification suggested by Ema would be to employ a semiconductor structure of claim 1, wherein the precision resistor is implanted with boron at 3-10 KeV or implanted with arsenic at 10-40 KeV. The rationale is analogous to KSR rationale (C) Use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2143. The examiner finds that (1) the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" (2) the examiner finds that the Ema contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention; (3) the examiner finds that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art.	


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US # 20160233298) in view of Hafez (WO2018063259).

Regarding Claim 2, although Webb discloses much of the claimed invention, it does not explicitly teach the semiconductor structure of claim 1, wherein the precision resistor is uncovered except for a dielectric layer.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hafez teaches a similar semiconductor structure wherein a precision resistor (414) is uncovered except for a dielectric layer (412).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the structure, taught in Webb, as suggested by Hafez. Specifically, the modification suggested by Hafez would be to employ a semiconductor structure of claim 1, wherein the precision resistor is uncovered except for a dielectric layer. The rationale for this modification is that integrated passive features provide greater functional density ([0004]). This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of resistors are well known in the art (see MPEP 2144.01).

Regarding Claim 3, Hafez, as applied in the rejection of claim 2, teaches the semiconductor structure wherein the precision resistor comprises polysilicon ([0036]).

Regarding Claim 4, Hafez, as applied in the rejection of claim 2, teaches the semiconductor structure wherein the precision resistor has a thickness of approximately 50-200 microns ([0042]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899